UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7817


ROBERT LEE HARRIS,

                  Plaintiff – Appellant,

             v.

HARLEY G. LAPPIN, Individually and in their Official
Capacity under the Color of Law; KAREN WHITE, Regional
Director; AL HAYNES, Warden of U.S.P. Hazelton; DUKE
TERRELL, Warden of U.S.P. Leavenworth; A. W. JETT, Associate
Warden   of    U.S.P.   Leavenworth;   G.   DRENNAN,   Hospital
Administrator    of   U.S.P.   Leavenworth;   BOYLE,   Hospital
Administrator of U.S.P. Hazelton; MCCULLUM, Dr. - Clinical
Director    of   U.S.P.   Leavenworth;    UNKNOWN   PHYSICIAN'S
ASSISTANT, Federal Bureau of Prisons Employee and is sued in
his personal capacity; BILL CAREY, Lieutenant - Federal
Bureau of Prisons Employee and is sued in his personal
capacity; UNKNOWN FEDERAL BUREAU OF PRISONS EMPLOYEE, and is
sued in his personal capacity,

                  Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:07-cv-00058-REM-JSK)


Submitted:    December 11, 2008             Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Robert Lee Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Robert Lee Harris seeks to appeal the district court’s

order granting his motion for an extension of time to file a

response     to    the     magistrate       judge’s      recommendation              in     his

underlying action pursuant to Bivens v. Six Unknown Agents of

the Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                              This court

may    exercise    jurisdiction          only   over   final     orders,        28    U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders,

28     U.S.C.     § 1292    (2000);        Fed.   R.     Civ.        P.     54(b);        Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                              The order

Harris     seeks    to     appeal    is     neither      a    final        order     nor    an

appealable interlocutory or collateral order.                             Accordingly, we

dismiss the appeal for lack of jurisdiction.                          We dispense with

oral    argument     because       the    facts    and       legal    contentions          are

adequately      presented     in    the     materials        before       the   court      and

argument would not aid the decisional process.

                                                                                   DISMISSED




                                            3